ORDER
IRMA S. RAKER, Judge.
Upon review and consideration of the Joint Petition for Suspension for Ninety Days filed herein, it is this 22nd day of January, 2004,
ORDERED, by the Court of Appeals of Maryland, that Mary D. Brennan, be, and she is hereby, suspended by consent for a period of ninety days from the practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Mary D. Brennan from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State.